Citation Nr: 1447571	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  14-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a throat disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right hand disability.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1992.  He had additional service in the Army Reserves from May 1980 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims for service connection for a throat disability, bilateral hearing loss, a right hand disability, headaches, a neck disability, and a low back disability.  

The Veteran was scheduled for a video teleconference hearing in October 2014.  However, as the Veteran withdrew his appeal in October 2014, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

In an October 2014 written communication, the Veteran withdrew his appeal concerning entitlement to service connection for a throat disability, bilateral hearing loss, a right hand disability, headaches, a neck disability, and a low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a throat disability, bilateral hearing loss, a right hand disability, headaches, a neck disability, and a low back disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In an October 2014 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for a throat disability, bilateral hearing loss, a right hand disability, headaches, a neck disability, and a low back disability.  See Veteran's Statement in Support of Claim dated October 9, 2014.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a throat disability, bilateral hearing loss, a right hand disability, headaches, a neck disability, and a low back disability, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for a throat disability, bilateral hearing loss, a right hand disability, headaches, a neck disability, and a low back disability are dismissed.  



ORDER

The appeal concerning the issues of entitlement to service connection for a throat disability, bilateral hearing loss, a right hand disability, headaches, a neck disability, and a low back disability is dismissed.  




____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


